
I should like, at the outset, to express to Mr. Essy and to
his friendly country my Government’s and my personal
congratulations on his election to the Presidency of the
General Assembly at its forty-ninth session. We are
confident that his abilities and skills will enable him to
discharge his responsibilities in the best possible manner.
I should like also to congratulate the members of the
General Committee on their election to that body.
On this occasion I cannot fail to express the
appreciation of the delegation of the State of Qatar, as well
as my personal appreciation, to Mr. Essy’s predecessor as
President of the General Assembly, Ambassador Samuel
Insanally, who represents the friendly Republic of Guyana,
for his excellent leadership and the work carried out during
his tenure.
It is also my pleasure to extend our congratulations to
those States that have recently joined our international
Organization. We look forward to their constructive and
effective participation in the activities of the United Nations
and to their defence of its principles.
In that context, I salute the delegation of the Republic
of South Africa and that country’s great leader, Nelson
Mandela, the first African President of the State, which, in
this new chapter of its history, will undoubtedly be a new
Member representing the African continent and the
international community. We are convinced that it will
play an outstanding role, for which it is eminently qualified
by its stature, as well as by its expertise in all fields.
I should like also to reaffirm the State of Qatar’s full
confidence in and special appreciation of the
Secretary-General, Mr. Boutros Boutros-Ghali, for his
commitment and devotion in the service of this international
Organization and for his efforts to uphold the noble
principles of the United Nations and to promote its
international peace-keeping and peacemaking role in dealing
with international problems and crises. This is a role that
will undoubtedly increase in importance.
The General Assembly’s forty-ninth session is being
held in the shadow of dynamic and rapid changes in
international relations. These rapid dynamic changes have
not yet reached their culmination. We are in a period of
transition wherein new patterns of international relations are
constantly emerging. It is a period in which the so-called
new international order is being formed.
The most important underpinnings on which this
new order must rest are, in our view, respect for the
principles and purposes of the United Nations and its
Charter, in particular, the principle of sovereign co-
equality, the willingness of States to honour their
commitments in good faith, non-intervention in the
internal affairs of other States, the control by States of
their natural resources, the non-use and the absence of the
threat of the use of force against the territorial integrity or
political independence of other States, and the resolution
of international disputes by peaceful means in accordance
with the principles of international law through mediation,
dialogue or through the International Court of Justice.
With the ending of the cold war, a new era has
dawned in the United Nations. This international
Organization is now being resorted to increasingly and
more urgently. The United Nations mechanism is now
squarely in the forefront of international efforts to face up
to problems that in the past were intractable. Such
problems are now being examined and debated in a
serious manner in the United Nations and its specialized
organs and agencies with the aim of finding suitable
solutions thereto.
In this regard, the State of Qatar believes that the
United Nations and its specialized organs and agencies
are the most appropriate framework for deliberation on
issues relating to peace-keeping and peacemaking, the
peaceful settlement of international disputes, questions of
development and the forging of just and balanced
economic and social relations.
Given today’s challenges, there is no doubt that the
solving of such problems should be the collective
responsibility of all States regardless of size, if the
solutions devised are to be compatible with the interests
of the entire international community. Therefore, the
State of Qatar supports efforts to restructure this
international Organization and its bodies in order to make
them more democratic and dynamic so that they may
become more suited to the task of satisfying new
international requirements and dealing with the challenges
of peace, development, the issues of international peace
and security, as well as economic and social issues.
These issues are dictated by the radical
transformations in the patterns of international relations.
First of all, there must be a balanced relationship between
the General Assembly as the principal political body, the
Security Council as the body responsible for questions of
security, and the Economic and Social Council as the
34


body responsible for issues of economic and social
development.
In addition, the General Assembly and its resolutions
must be given a more effective role as a framework for
deliberations and negotiations and for the adoption of
resolutions on issues of international importance. This is
fully in line with the commitment by all States to the
principle of sovereign co-equality and the right of effective
participation in the upholding of the common interests of
the international community.
No one State or group of States, regardless of stature
or power, should monopolize the fashioning of the new
international order in the absence of the United Nations,
which is the true representative of the international
community. Such a new order must be fashioned by all
States collectively through the United Nations, whose
stature and efficacy must be enhanced and supported as the
only forum for international deliberations, the body
responsible for international peace and security and the
body that has the overall responsibility for economic and
social development, the protection of the environment and
of human rights as well as for combating drugs and
terrorism.
In this context, I should like to express my support for
the statement in the Secretary-General’s report "An Agenda
for Peace" that democracy within the family of nations
requires the fullest consultation, participation and
engagement of all States, large and small, in the work of
the Organization.
I should like to refer also to the statement in the same
report that the employment of preventive diplomacy
requires prior knowledge of potential disputes, participation
in peacemaking and peace-keeping, support for the
agreements concluded and the taking of measures that aim
at resolving the economic, social and political problems that
led to the dispute in the first place.
We welcome the positive developments in the role of
the Security Council and its ability to perform the role
mandated to it by the Charter, thanks to the new spirit of
cooperation that emerged between its members and enabled
it to take collective measures in respect of some very
difficult and sensitive issues and to assume new
responsibilities such as the expansion of its authority in
respect of some peace-keeping issues through the
administration of some areas during periods of transition
and through the supervision of elections and the protection
of human rights. None the less, we have some fears that
the Council may become an institution that is used to
impose the will of the strong on the weak.
Therefore, we believe that the exercise by certain
members of particular rights and privileges must not lead
to hegemony by a limited number of strong States over
the course of events in the world. Thus we believe that
the question of membership of the Security Council must
be dealt with in a manner that takes into account the large
increase in the membership of the United Nations while
putting some checks on the use of the right of veto.
In addition, the international community must respect
the resolutions of the General Assembly and the Security
Council. Political will must be mobilized to implement
those resolutions, to impose peace if conditions so
require, or to negotiate peace if there is good faith and if
the parties cooperate. We believe that this is the
guaranteed means of protecting the new international
order and of ensuring its acceptability, credibility and
stability.
We hope that the celebration of the fiftieth
anniversary of the United Nations will mark the rebirth of
a new, stronger and more democratic body. In this
regard, we are encouraged by discussions, within and
outside the United Nations, regarding the restructuring of
the Organization and its various organs. These are very
constructive, serious and objective discussions, and all the
States of the world are participating in them.
The State of Qatar, proceeding from the wise
instructions of the Emir, His Royal Highness Sheikh
Khalifa Bin Hamad Al-Thani, and his loyal heir, His
Royal Highness Sheikh Hamad Bin Khalifa Al-Thani, has
always participated by all means in the solution of issues
related to the Arab Gulf, as well as the Arab and Islamic
nation. We have supported the Gulf Cooperation Council
because it serves the interests of the Gulf States and their
peoples. We, as part of the region, believe that our
security is closely linked to the region’s. We have
supported stability in the region and rejected every
attempt to bring about regional changes by force. We
believe that the security of the region requires cooperation
amongst all its States on the basis of good-
neighbourliness, mutual respect, non-intervention in
internal affairs and respect for international law. We hold
that all unresolved problems should be resolved by
peaceful means, through dialogue, mediation or the
International Court of Justice.
35


Proceeding from this principle, the State of Qatar
supports the resolution by such means of the current dispute
between the United Arab Emirates and the Islamic Republic
of Iran over the three islands of Abu Moussa and the two
Tumbs.
On the Arab level, the State of Qatar has continually
called for the airing of issues in the Arab world and for
reconciliation, in order to promote Arab solidarity so that
the Arab Umma may resume its role in history and in the
march of civilization.
We have followed with the greatest concern the
regrettable events in the Republic of Yemen. Since the
dispute began, the State of Qatar has participated in
diplomatic efforts to contain it. Despite the bloody and
regrettable struggle, friendly Yemen has maintained its
unity. As you know, from the beginning we have stood on
the side of legality and unity in Yemen, and we have been
eager to abide by these two principles in dealing with the
issue, proceeding from our faith in the need to maintain the
unity of the Yemenite territory and people.
As for the situation in Iraq, our position is that the
unity of Iraq and its territorial integrity must be maintained.
Iraq must commit itself to the implementation of all
relevant Security Council resolutions. It must recognize the
sovereignty of the state of Kuwait and its territorial
integrity, as well as its internationally recognized border
according to United Nations Security Council resolutions.
We also sympathize with the Iraqi people and call for the
alleviation of their hardship, taking into account the acute
shortage of medicines and foodstuffs.
Concerning peace in the Middle East, we support the
process and hope that negotiations will achieve concrete
progress on all tracks, particularly concerning Lebanon and
Syria. Last year, we welcomed the Palestinian-Israeli
agreement as a landmark on the road to a just solution to
the Palestinian question. We now welcome the subsequent
steps taken, namely the early transfer of authority and the
expansion of self-rule, both of which are important steps
towards the achievement of a just and comprehensive
solution to the question of Palestine. We also welcome the
Jordanian-Israeli declaration as to the ending of the state of
war between the two countries and the initiation of serious
negotiations to resolve all problems, specifically those
concerning water and borders. This declaration is also a
landmark on the road towards a just and comprehensive
solution to the Arab-Israeli conflict, on the basis of the
Madrid formula; Security Council resolutions 242 (1967)
and 338 (1973); the land-for-peace principle; the full
withdrawal of Israeli troops from all occupied territories
(the Golan Heights, the southern part of Lebanon,
Jerusalem); the restoration of all inalienable rights of the
Palestinian people, including the right to self-
determination; and the creation of a State whose capital
will be Jerusalem, as it is a symbol of peace and is part
and parcel of the territories occupied since 1967. During
the transitional period, the situation in this territory,
particularly its demographic aspects, should not be
changed. I wish here to reiterate the need to put a stop
to the process of Israeli settlement, which is illegal and
constitutes a major hurdle in the way of peace.
Proceeding from this, the General Assembly should
reaffirm, at its current session, all previous resolutions
regarding the question of Palestine and the Middle East
problem, and declare them unalienable.
In order to push ahead the peace process in the
Middle East, we participated in the multilateral
negotiations. We indicated that those negotiations did not
replace bilateral negotiations but complemented them, and
that they would lead to nothing unless a just and
comprehensive peace was achieved in the region. In this
regard, the State of Qatar hosted, from 2 to 5 May 1994,
the fifth meeting of the Working Group on Disarmament
and Regional Security in the Middle East, which
developed from the multilateral negotiations.
The position of Qatar was stated as follows. First,
support for all international efforts aimed at achieving
agreement on disarmament on the regional and
international levels, and support for the efforts of the
Disarmament Conference in this respect. Second, the
arrangements of arms control after the achievement of
peace should be based on legally binding and co-equal
commitments by all parties under international law and in
conformity with the United Nations Charter. Third, arms
control efforts on the international level have achieved
remarkable success, particularly between the Russian
Federation and the United States as indicated by the
signing of START and all subsequent steps. Yet those
efforts have not achieved any tangible progress in the
Middle East, since one State continues to retain its
nuclear capabilities. Fourth, all States are called upon to
accede to the Non-Proliferation Treaty (NPT) and to agree
to abide by its safeguards and subject their nuclear
facilities to international inspections. The region must be
freed from all weapons of mass destruction and their
delivery systems. In this regard, we wonder how the
General Conference of the International Atomic Energy
Agency could decide to resume its technical assistance to
36


Israel, while Israel continues to reject the NPT and refuses
to submit to its safeguards regime.
We follow with great concern the situation in brotherly
Somalia. We hope that national reconciliation will
safeguard the unity, independence and stability of Somalia.
On this occasion, we wish to support the decision by the
Arab Foreign Ministers to set up an Arab ministerial
committee that would monitor the situation in Somalia and
work towards the desired reconciliation alongside the
Secretary-General of the League of Arab States.
As for Afghanistan, we express our concern over the
continuing violence and call upon all factions to halt
hostilities and work for a permanent and peaceful
settlement that would give precedence to the interests of the
Afghani people.
Since the Second World War, Europe has not
witnessed a tragedy such as that which is unfolding in
Bosnia and Herzegovina. The suffering imposed on the
Muslim people through the atrocities of ethnic cleansing,
genocide and mass killings at the hands of Serb aggressors
constitute crimes which far exceed all those committed in
Europe in the course of the Second World War. Despite
the fact that the Serbs reject the international peace plan
drawn up by the five States and accepted by Bosnia and
Herzegovina, no disciplinary action has been taken against
the Serb aggressors, while the embargoes are still in place
against Bosnia and Herzegovina. In the very least, the
international community should enable the Muslims to
exercise the right of self-defence, a legitimate right
enshrined in the United Nations Charter. Once again,
together with other members of the Islamic world we ask,
why is it that there is all this procrastination in dealing with
the Serbs, and why are they allowed to hold on to the land
they have acquired by force and on which they continue to
practice the atrocities of ethnic cleansing? The international
community is called upon to deal with this matter firmly
with no double standards and in a manner that would
guarantee the independence and territorial integrity of
Bosnia and Herzegovina and guarantee for it an economic
situation that may enable it to survive. This would
certainly contribute to the maintenance of international
peace and security in that sensitive region of the world.

The State of Qatar reiterates its condemnation of this
aggression and reaffirms the independence of the Republic
of Bosnia and Herzegovina, its territorial integrity, its
sovereignty and its unity with and its one indivisible
capital, Sarajevo.
While we welcomed the resolution adopted by the
United States Congress and agreed to by the
Administration to lift the embargo against the Republic of
Bosnia and Herzegovina, we have been surprised by the
latest resolution by the Security Council, which included
a relaxation of the sanctions imposed on Serbia and
Montenegro, the State that stands beside the Serbian
militias in their continuing aggression against the Muslims
in Bosnia and Herzegovina. We believe that the said
resolution will have grave consequences as it rewards the
aggressor and the forces that support that aggression and
constitutes a retreat in the face of aggression, massacres
and continuing ethnic crimes.
In this regard, we call on the Security Council not to
reward aggression. We call upon it to discharge its
responsibilities towards the protection of the Muslims in
Bosnia and Herzegovina by declaring the entire Republic
of Bosnia and Herzegovina a safe haven. The Council
must ensure that no military assistance is allowed to reach
the Serbs. The Muslims must be enabled to exercise their
legitimate right to self-defence by the lifting of the
embargo on their country. Once again, we emphasize that
the war criminals in the former Yugoslavia must be
brought to justice and support the demand by the
Organization of the Islamic Conference (OIC) contact
group on Bosnia and Herzegovina to be allowed to
participate in all activities of the contact group of five.
The world economy is slowly emerging from the
state of stagnation which has lasted for far too long. A
new period of varying degrees of growth has started,
particularly in the third world. Numerous elements had
contributed to that situation. Foremost among those
elements was the burden of foreign debt which is being
aggravated by the deterioration in prices of basic export
commodities side by side with the paucity of foreign
investments in the areas of production and the very high
expenditures on armaments. The time has come for the
international community, in particular the developed
industrial States, to adopt effective measures that would
make it possible to devise a definitive solution to the
problems of indebtedness in the third world as a whole,
and in Africa in particular.
The debt burden in Africa has had many grave
consequences which have affected the ability of the
continent to grow and develop. Despite the many debt
rescheduling agreements concluded over the past few
37


years, the servicing of debt continues to consume over
22 per cent of all export earnings and continues to obstruct
investment and human development.
In this context, the dialogue between the North and the
South should be reactivated in a more effective manner in
order to find new means to achieve development in the
third world and to rid the third world of poverty and
underdevelopment. We believe that ridding the world of
poverty and underdevelopment is an essential prerequisite
of lasting peace and the welfare of mankind.
Undoubtedly, success in the dialogue between North
and South and productive cooperation between them will
promote efforts to reach a new more realistic and more
balanced international economic order. The development
of the South is not merely in the interests of its States and
peoples alone, it is also in the interests of the North and its
people.
The developing world pins its hopes on international
trade as a means of achieving prosperity for all. We
therefore welcomed the recent success achieved with regard
to the General Agreement on Tariffs and Trade (GATT)
and hope that this success will result in the freeing of trade
and of unrestricted competition in the world.
The threats facing mankind today, and which will
continue to face it in future, are not all political or military.
There are questions of the deterioration of the environment,
poverty, underdevelopment, drugs, the spread of life-
threatening diseases, terrorism and violations of human
rights which become more grave with each passing day.
These non-political issues require urgent solutions before
they become intractable and threaten all mankind.
Among the indications of the international
community’s concern with economic and social issues is
the large number of international conferences devoted to
such issues. Over the past two years, the world witnessed
the holding of several such conferences, including the
World Conference on Human Rights in Vienna, the United
Nations Conference on Environment and Development in
Rio de Janeiro, and next year the World Summit for Social
Development will be held in Copenhagen. Each one of the
conferences that have been convened has achieved results
with regard to the issues it has dealt with by means of
resolutions and recommendations and the international
consensus surrounding those resolutions and
recommendations.
All we wish for here is that those issues should not
be used as a pretext to intervene in the internal affairs of
States, to deal with States in a discriminatory manner, or
to impose conditions on providing economic or
developmental aid.
I refer in this connection to the idea of a carbon tax,
whether individual or collective, under the pretext of
protecting the environment. This is purely an economic
issue which will harm the economies of oil-producing
States, particularly those in the Gulf.
The State of Qatar reaffirms its support for the
United Nations efforts to deal with the issues I have
mentioned. The United Nations is the ideal institution to
face up to international and world issues with all their
political, humanitarian, economic and social dimensions.
Inspired by the Charter, it can achieve success by
building a world based on relations of cooperation and
mutual confidence, a world of justice and stability.
